DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 5-9, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1, 4-7, and 9-10 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-7, and 9-10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The independent claim 1 states that “the first electric field generating circuit is implanted” which positively recites a person or organism, with which the device is implanted into. Further, claims 5 recites “an implanted electrode” and claim 6 recites “the first pair are implanted”. These phases both positively recite the patient since the elements are said to be implanted rather than they are configured to be implanted.
All dependent claims inherit the same deficiencies. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant fails to disclose the claimed invention, since the instant application does not successfully illustrate or describe the limitations of the invention, specifically, a method utilizing a system comprising a first could be percutaneous, wherein the implanted electrode and first electric field generating circuit are implanted. The closest embodiments disclosed by the Applicant, in the view of the examiner, is illustrated in Figures 7 and 8 when the system requires and implanted electrodes and an implanted first electric field generating circuit, the lead would have to be a fully implanted lead and not percutaneous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeppel et al (U.S. Patent 7720549 B2) in view of Palti et al (U.S. PG Pub 20110137229 A1).
Regarding claim 1, Schroeppel  teaches a medical device system comprising: a first electric field generating circuit configured to generate one or more electric fields; a second electric field generating circuit configured to generate one or more electric fields (Figure 2c illustrates a fist implanted electric field generating circuit 28 and a second external electric generating circuit 20; Col 13 line 63 – Col 14 line 58 teaches the system comprising an implanted electric field generating circuit 28 and an external electric field generating circuit 20); control circuitry in communication with the first and second electric field generating circuits, the control circuitry configured to control delivery of the one or more electric fields from the first and second electric field generating circuits (Col 13 lines 38-52 teaches instrument 25 connected to the external generator which contains circuity to control generation of electric fields; Col 14 lines 7-20 teaches that the interaction between the external portion and internal portion by means of the pod is used to control the implanted portion; Col 17 line 49- col 18 line 10 teaches external generator comprising controls accessible by the user; Fig 13; Fig 15 teaches the external generator comprising electrode and field generating controls); and two or more electrodes to deliver the electric fields to the site of a cancerous tumor within a patient (Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes wherein one cathode and one anode is implanted and current applied to the electrodes creating an electric field; Col 13 line 63 – Col 14 line 6 teaches the implanted lead 21 can have any number of electrode configurations wherein the implanted portion 28 can act as an electrode); wherein at least one electrode is configured to be implanted (Figure 2c illustrates a fully implanted lead 21 comprising electrodes at a cancerous tissue site 23; Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes); and wherein at least one electrode is configured to be external (Figs 2A-2B element 24 teaches an external electrode connected to the external generator 20; Figure 2c illustrates a pod 29 used to generate an electromagnetic field, wherein the pod acts as an electrode that is placed on the surface of a body for a patient; Col 14 lines 10-20 teaches that the pod generates an electromagnetic field to help charge and communicate with the implanted portion);a first lead providing electrical communication between the control circuitry and the at least one electrode configured to be implanted, the first lead comprising a percutaneous lead (Fig 2c element 21 teaches a lead that is connected to the implanted electrodes and provides communicates between the control circuity of the external generator 20 and internal portion 28 to the electrodes. Although there figure illustrates the lead 21 is fully implanted there is no structural difference between an implanted lead and percutaneous lead, and as illustrated in Figs 2A-B lead 21 can be configured to be percutaneous); a second lead providing electrical communication between the control circuitry and the at least one electrode configured to be external (Fig 2B element 27 illustrates a lead that connects the external lead 24 to the control circuitry of the external generator; Fig 2C illustrates lead 30 connecting pod 29 to the control circuitry of the external generator 20; Col 13 lines 53- Col 14 line 20); and wherein the first electric field generating circuit is implanted and a second electric field generating circuit is external (Figure 2c illustrates a fist implanted electric field generating circuit 28 and a second external electric generating circuit 20; Col 13 line 63 – Col 14 line 58 teaches the system comprising an implanted electric field generating circuit 28 and an external electric field generating circuit 20). However, fails to teach the electric field having frequencies within a range of between 10 kHz to 1 MHz
Palti teaches a device in the same field of invention, wherein a medical device system comprises at least one electric field generating circuit configured to generate one or more electric fields (Fig. 5, 7, 8, and 9 element 210 teaches an electric field generator connected to electrodes for producing an electric field; [0092]; [0094]) the electric field generating circuit configured to generate one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz ([0077] teach the electric fields, generated by the device being between 10kHz and 1MHz; [0081] teaches an electric field generated between 50kHz to 500kHz; [0092]; [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, wherein the system of Schroeppel is modified to have the electric field generating circuit generate an electric field having frequencies within a range of between 10 kHz to 1 MHz, as taught by Palti, in order to generate tumor treating electric fields that have been found effective at treating tumors (Palti [0081]; [0111]).
Regarding claim 5, the modified invention of Schroeppel teaches claim 1, wherein the electric fields are delivered across at least one vector including both an implanted electrode and an external electrode (Col 13 lines 13-37 and 53-62 teaches the external electrode 24 can be used to create an electric field with an implanted electrode; Col 15 line 34-46 teaches the external electrode 24 is used and must make good contact with the skin to create an electric field with the implanted electrode(s)).
Regarding claim 9, the modified invention of Schroeppel teaches claim 1, comprising at least one implantable housing, the implantable housing defining an interior volume into which the first electric field generating circuit and a first control circuit are disposed (Figure 2c illustrates the internal generation portion 28 having a housing; Col 13 line 63 – Col 14 line 67 describes the internal generation portion comprising internal circuity for controlling the internal portion and communication with the external generator 20 and pod 29); and at least one external housing, the external housing defining an interior volume into which the second electric field generating circuit and a second control circuit are disposed (Fig 2c element 20 teaches external generator 20 comprising circuitry for controlling the electrodes and electric field generation; Fig 11; Fig 15).
Regarding claim 11, Schroeppel  teaches a method of treating a cancerous tumor comprising: implanting one or more implanted leads comprising one or more implanted electrodes disposed thereon inside a body of a patient with the cancerous tumor (Figure 2c illustrates a fully implanted lead 21 comprising electrodes at a cancerous tissue site 23; Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes); placing one or more external electrodes on an outside surface of the body of the patient (Figs 2A-2B element 24 teaches an external electrode; Figure 2c illustrates a pod 29 used to generate an electromagnetic field, wherein the pod acts as an electrode that is placed on the surface of a body for a patient; Col 14 lines 10-20 teaches that the pod generates an electromagnetic field to help charge and communicate with the implanted portion); generating an electrical field between at least one pair of electrodes (Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes wherein one cathode and one anode is implanted and current applied to the electrodes creating an electric field; Col 13 line 63 – Col 14 line 6 teaches the implanted lead 21 can have any number of electrode configurations wherein the implanted portion 28 can act as an electrode), wherein generating an electric field comprises generating an electric field with a first electric field generating circuit and a second electric field generating circuit, wherein the first electric field generating circuit is implanted and the second electric field generating circuit is external (Figure 2c illustrates a fist implanted electric field generating circuit 28 and a second external electric generating circuit 20; Col 13 line 63 – Col 14 line 58 teaches the system comprising an implanted electric field generating circuit 28 and an external electric field generating circuit 20). However, fails to teach the electric field having frequencies within a range of between 10 kHz to 1 MHz
Palti teaches a device in the same field of invention, wherein a medical device system comprises at least one electric field generating circuit configured to generate one or more electric fields (Fig. 5, 7, 8, and 9 element 210 teaches an electric field generator connected to electrodes for producing an electric field; [0092]; [0094]) the electric field generating circuit configured to generate one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz ([0077] teach the electric fields, generated by the device being between 10kHz and 1MHz; [0081] teaches an electric field generated between 50kHz to 500kHz; [0092]; [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, wherein the system of Schroeppel is modified to have the electric field generating circuit generate an electric field having frequencies within a range of between 10 kHz to 1 MHz, as taught by Palti, in order to generate tumor treating electric fields that have been found effective at treating tumors (Palti [0081]; [0111]).
Regarding claim 13, the modified teachings of Schroeppel, wherein the at least one pair of electrodes comprises at least one implanted electrode and at least one external electrode (Figure 2c teaches pod 29 being an eternal electrode and internal generator portion acting as an electrode, wherein an electromagnetic field is generated between the pod and internal portion allowing the external portion to change and communicate with the internal portion of the system; Col 13 line 63 – Col 14 line 6 teaches wherein the implanted portion 28 can act as an electrode; Col 14 lines 7-20 teaches the pod using electromagnetic induction to charge and communicate with the internal portion).
Regarding claim 15, the modified teachings of Schroeppel, wherein the implanted electrodes are disposed on a fully implanted lead (Fig 2c illustrates lead 21 being a fully implanted lead; Col 14 lines 21-31 teaches the lead 21 is wholly implanted; Col 14 lines 50-58).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeppel et al (U.S. Patent 7720549 B2) in view of Palti et al (U.S. PG Pub 20110137229 A1) as applied to claim 11 above, and further in view of Palti (EP 2161054 A1) now referred to as Palti 3.
Regarding claim 12, the modified invention of Schroeppel teaches claim 11, however fails to teach further comprising: ceasing generating the electrical field between the electrodes; moving the one or more electrodes on the outside surface of the body of the patient; and generating an electrical field between at least one pair of electrodes, the electric field having frequencies within a range of between 10 kHz to 1 MHz
Palti 3 teaches a method in the same field of endeavor, wherein the system ceases generating the electrical field between the electrodes ([0037] teaches the power being turned off to the electrodes when a sensor senses overheating); and wherein someone moves the one or more electrodes on the outside surface of the body of the patient ([0030] teaches moving electrodes periodically between two positions; [0031]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified the method of Schroeppel, to include someone moving the pod/electrodes on the outside surface of the body of the patient, as taught by Palti 3, so that the area where the pod/electrodes are placed on can recover from effects of long term placement and induction, also to allow the skin in the areas of the electrode placement to be shaved, to prevent hair growth from interfering with the electric fields (Palti 3 [0030]).
Claim 4, 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeppel et al (U.S. Patent 7720549 B2) in view of Palti et al (U.S. PG Pub 20110137229 A1) as applied to claim 1 and 11 above, and further in view of Goetz (U.S. PG Pub 20110125215 A1).
Regarding claim 4, the modified invention of Schroeppel teaches claim 1, wherein at least two electrodes are configured to be implanted (Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes wherein one cathode and one anode is implanted and current applied to the electrodes creating an electric field; Col 13 line 63 – Col 14 line 6 teaches the implanted lead 21 can have any number of electrode configurations wherein the implanted portion 28 can act as an electrode), however fails to teach, at least two electrodes are configured to be external.
Goetz teaches a device in the same field of invention, wherein the device comprises at least two electrodes configured to be implanted (Fig 30 elements 811A-B; Fig 31 elements 811A-B) and wherein the system comprises at least two electrodes configured to be external electrodes (Fig 30 elements 808A-B teaches a pair of external stimulating electrodes; [0241]-[0242] teaches two external electrode stimulation electrodes; [0250] teaches that the external stimulation electrode 808 can be divided into two or more electrical contacts; [0262]-[0263] teaches that external electrode patch 820 can comprise multiple electrode patches).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the system of Schroeppel, to have had the external reference electrode comprise two or more external patch electrodes, as taught by Goetz, in order to allow for the user to provide other types of stimulation to the patient and used for chronic or extended periods of time without later implanting another electrical stimulator (Goetz [0244]; [0265]; [0277]) without the need for implantable and/or form multiple anodes or cathodes that work together or independently to support omnipolar stimulation and control location and electrical impedance (Goetz [0250]; [0262]-[0263]).
Regarding claim 6, the modified invention of Schroeppel teaches claim 1, wherein the electric fields are delivered across at least two vectors, wherein a first vector is defined by a first pair of electrodes, wherein both electrodes of the first pair are implanted (Figure 2c; Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes wherein one cathode and one anode is implanted and current applied to the electrodes creating an electric field; Col 13 line 63 – Col 14 line 6 teaches the implanted lead 21 can have any number of electrode configurations wherein the implanted portion 28 can act as an electrode); however fails to teach, wherein a second vector is defined by a second pair of electrodes; wherein both electrodes of the second pair are external.
Goetz teaches a device in the same field of invention, wherein the electric fields are delivered across at least two vectors, wherein a first vector is defined by a first pair of electrodes, wherein both electrodes of the first pair are implanted ([0243] teaches that internal electrodes 811 carried on leads 810 can operate as a cathode or an anode during any stage of stimulation creating an electric field with a first vector between the two or more internal electrodes; [0158] teaches generating electric fields between the electrode pairs of the implanted lead electrodes; Figure 11 illustrates an electric field between a pair of the implantable electrodes; Figs 18-22); wherein a second vector is defined by a second pair of electrodes; wherein both electrodes of the second pair are external ([0244]; [0258]; [0263] teaches that external patch electrode can comprise multiple patches forming multiple anode and cathodes that work together to provide stimulation).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the system of Schroeppel, to have had the external reference electrode comprise two or more external patch electrodes wherein the patch electrodes form an anode and cathode pair and work together to form an electric field, as taught by Goetz, in order to allow for the user to provide other types of stimulation to the patient independent or in conjunction with the electric field vector generated by the internal electrodes (Goetz [0244]; [0265]; [0275]; [0277]).
Regarding claim 7, the modified invention of Schroeppel teaches claim 6, wherein the electric fields along the at least two vectors are orthogonal to one another (The limitation “wherein the electric fields along the at least two vectors are orthogonal to one another” as recited in dependent claim 8 is viewed as intended use and does not further limit the structure of the invention or function of the device since under the broadest reasonable interpretation requires only changing the position/ orientation of the pairs of electrodes. The modified invention of Schroeppel as modified and rejected in the rejection of claim 6 above would be able to successfully perform the recited limitation by changing the orientation/ position of the pairs of electrodes).
Regarding claim 14, the modified invention of Schroeppel teaches claim 11, comprising generating electrical fields between respective electrodes of at least two electrode pairs; wherein a first electrode pair comprises two implanted electrodes (Figure 2c; Col 13 lines 17-25 teaches that the lead can have various electrode configurations comprising one or more electrodes wherein one cathode and one anode is implanted and current applied to the electrodes creating an electric field; Col 13 line 63 – Col 14 line 6 teaches the implanted lead 21 can have any number of electrode configurations wherein the implanted portion 28 can act as an electrode), however, fails to teach a second electrode pair comprises two external electrodes.
Goetz teaches a device in the same field of invention, wherein the electric fields are generated between respective at least two electrode pairs, wherein a first is defined by a first pair of electrodes, wherein both electrodes of the first pair are implanted ([0243] teaches that internal electrodes 811 carried on leads 810 can operate as a cathode or an anode during any stage of stimulation creating an electric field with between the two or more internal electrodes; [0158] teaches generating electric fields between the electrode pairs of the implanted lead electrodes; Figure 11 illustrates an electric field between a pair of the implantable electrodes; Figs 18-22); wherein a second electric field is defined by a second pair of electrodes; wherein both electrodes of the second pair are external.
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the system of Schroeppel, to have had the external reference electrode comprise two or more external patch electrodes wherein the patch electrodes form an anode and cathode pair and work together to form an electric field vector, as taught by Goetz, in order to allow for the user to provide other types of stimulation to the patient independent or in conjunction with the electric field vector generated by the internal electrodes (Goetz [0244]; [0265]; [0277]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeppel et al (U.S. Patent 7720549 B2) in view of Palti et al (U.S. PG Pub 20110137229 A1) as applied to claim 1 above, and further in view of Michalczyk et al (WO 2018207103 A1) as previously cited in the PTO-892 10/27/2021.
Regarding claim 10, the modified invention of Schroeppel teaches claim 1, however fails to teach, wherein the electric field strength is greater at the site of the electrode that is configured to be non-implanted than at the site of the electrode that is configured to be implanted.
Michalczyk teaches an electric field generating  system for treating cancerous tissue, wherein the connecting of given external and implanted electrodes to the correct poles of at least one generator leads to the generation of a net electric field distribution at a given time so that the electric field can be manipulated in such a way that the resulting intensity of the field is greater in certain areas and smaller in other areas ([0065] teaches it is easy to modify the electric field distribution, and control the intensity of the field in certain areas; [0123] teaches controlling the connection between the external electrodes (3) or the internal electrodes (15) and poles to control the electric field strength in relation to the electrodes to target cancerous tissue sites). Although Michalczyk doesn’t explicitly state, wherein the electric field strength is greater at the site of the electrode that is configured to be non-implanted than at the site of the electrode that is configured to be implanted, the examiner notes that it does teach where the electric field closer to the external electrodes on the skin has a greater intensity than at the site of the electrodes that are configured to be implanted in order to target cancerous tissue at the skins surface such as melanoma ([0065]; [0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Schroeppel to have the electric field strength manipulated so that there was a greater electric field strength at a site of certain electrodes, as taught by Michalczyk, in order to effectively customize and target the treatment to treat cancerous tissue in different areas and types of tissue, and it would be an obvious deign choice to one of ordinary skill in the art, to have the greater electric field strength be site be at the electrode that is configured to be non-implanted than at the site of the electrode that is configured to be implanted in order to target cancerous tissue at the surface of the skin such as a melanoma (Michalczyk [0065]; [0123]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792